COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jonathan Bradshaw v. The State of Texas

Appellate case number:      01-19-00611-CR

Trial court case number:    18-DCR-080889

Trial court:                240th District Court of Fort Bend County

        Appellant, Jonathan Bradshaw, has filed a motion to suspend the briefing schedule
until the court reporter files a supplemental reporter’s record transcribing 911 calls that
were played at appellant’s jury trial but not transcribed in the trial record. The Court
construes this motion as a motion to extend time to file appellant’s brief. See TEX. R. APP.
P. 10.5(b); see also TEX. R. APP. P. 34.6(d) (supplementation of reporter’s record).
Appellee, the State of Texas, did not file a response to appellant’s motion, and ten days
have passed. See TEX. R. APP. P. 10.3(a). Appellant filed his brief on January 9, 2020,
before the Court ruled on appellant’s motion. Appellant’s briefing deadline was January
27, 2020. Accordingly, we dismiss appellant’s motion as moot.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: __January 16, 2020___